DETAILED ACTION
This communication is response to Applicant’s response filed May 25, 2021. Applicant’s amendments and remarks have been carefully considered. 
Claims 7-10 and 15-17 are also withdrawn from further consideration along with previously withdrawn claims 12-14 and 18-20 because these claims are drawn to non-elected inventions, such as the inventions shown in Figs 2-3 and 10-12. Note further that instant claim 17 appears to be inconsistent with instant base claim 15. Specifically, instant claim 17 requires the at least one antenna partially disposed in an internal cavity of the handle, whereas instant base claim 15 requires the same at least one antenna disposed in a portion of the internal compartment defined by the at least one sidewall or in a portion of the air brake hose. Such inconsistency would render claim 17 rejected as being indefinite if it had not been withdrawn from further consideration.
Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hass (US 2011/0251742) in view of Kvist (US 2020/0107141) and Lilienthal (US 5,960,592).
Hass discloses a train system (Figs. 3, 5, 6) having features similar to those recited in the instant claims, including a plurality of vehicles and a powered vehicle adapted to receive wireless communication (Fig. 3), brake pipe 70 capable to supply air to the vehicles, and an end-of-train device (EOT) configured to be mounted on a trailing coupler of the rear railroad car (para [0040], Figs. 5-6), wherein the EOT (Figs. 5-6) of Hass includes enclosure/housing 14, a port adapted for connection to air brake hose 46, handle 52 extending from enclosure 14, communication device 26 disposed in the enclosure, and at least one antenna 48 connected to communication device 26 and 
Kvist discloses device including enclosure 200 configured with handle 216, wherein antenna 210 extends into an internal cavity of handle 216 (Fig. 2d).
In view of Kvist, it would have been obvious to one of ordinary skill in the art to modify the structure of Hass to include an antenna extending from the enclosure into an internal cavity of a handle, in a manner similar to that taught by Kvist, so as to achieve expected advantages thereof, such as in addition to its described function/advantage, the handle is also considered to provide better protection for the antenna.
Regarding the enclosure including at least one sidewall defining an internal compartment as recited in instant claim 1, the concept of hollow panel/sidewall constructions is well known. Consider for example the enclosure of Lilienthal, wherein the sidewalls are in the form of lightweight hollow panels. Therefore, it would have been obvious to one of ordinary skill in the art to alternatively construct the sidewalls of the enclosure of Hass as hollow sidewalls to achieve expected advantages thereof, such as lightweight.  
 The structure of Hass, as modified, is considered to include the features of instant claim 1.
Regarding instant claim 2, the antenna in the structure of Hass, as modified, is a monopole antenna including a single conducting rod as claimed.
Regarding instant claim 6, consider handle 216 of Kvist, which can be in the form of a hollow structure configured to receive antenna 210 (para [0074]). The structure of Hass, as modified, is considered to include a handle in the form of a hollow structure, . 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 1 above and further Smith (US 2011/0183605).
Hass, Kvist and Lilienthal are applied above.
Smith discloses a device including first and second antennas 29a, 29b connected to first and second communication devices 28a, 28b.
In view of Smith, it would have been obvious to one of ordinary skill in the art to modify the structure of Hass to include a communication configuration including first and second communication devices connected with first and second antennas, similar to that taught by Smith, so as to achieve expected advantages thereof, such as facilitating a more reliable communication. The structure of Hass, as modified, is considered to include the features of instant claims 4-5, wherein the two antennas and the two communication devices in the structure of Hass, as modified, are readable as first primary and second diversity antennas and first and second communication devices as claimed. 
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior Art (Fig. 1 of the instant drawings) in view Clavel (US 2006/0272539), Kvist (US 2020/0107141) and Lilienthal (US 5,960,592).
Fig. 1 Prior art shows an end-of-train device (EOT) that can be attached to a coupler of a trailing vehicle in a vehicle system, wherein the device has features as recited in the instant claims, including enclosure 20, a port adapted for connection to air brake hose 30, communication device 40 disposed in the enclosure, and at least one 
Regarding the type of antenna being a monopole or dipole antenna, as recited in instant claim 8, consider the structure of Clavel, wherein monopole and dipole antennas are known (e.g., para [0036] and Fig. 1). In view of Clavel, it would have been obvious to one of ordinary skill in the art to use a known antenna, such as a monopole or a dipole antenna, similar to that described in Clavel, in the structure of the Fig. 1 Prior art for performing the expected function and achieving expected advantages thereof. The Fig.1 Prior Art, as modified, does not include at least an antenna extending into the cavity of the handle attached to the enclosure 20 of Fig. 1 Prior Art.
Kvist discloses device including enclosure 200 configured with handle 216, wherein antenna 210 extends into an internal cavity of handle 216 (Fig. 2d).
In view of Kvist, it would have been obvious to one of ordinary skill in the art to modify the structure of Fig. 1 Prior art to include an antenna extending from the enclosure into an internal cavity of a handle, in a manner similar to that taught by Kvist, so as to achieve expected advantages thereof, such as in addition to its described function/advantage, the handle is also considered to provide better protection for the antenna.
Regarding the enclosure including at least one sidewall defining an internal compartment as recited in instant claim 1, the concept of hollow panel/sidewall constructions is well known. Consider for example the enclosure of Lilienthal, wherein the sidewalls are in the form of lightweight hollow panels. Therefore, it would have been obvious to one of ordinary skill in the art to alternatively construct the sidewalls of the 
The structure of Fig. 1 Prior Art, as modified, is considered to include features of claims 1-3.
Responses to Applicant’s Arguments: 
Applicant’s arguments are deemed moot in view of the new grounds of rejection set forth above.
Regarding applicant’s argument that Kvist does not describe pull-out handle 216 providing better protection for antenna 210, note that other than its main function as a handle for pulling out the device, handle 216 of Kvist also has another obvious/inherent function of providing better protection for the antenna by the nature of encapsulating/housing antenna 210, wherein handle 216 is readable as a protective shell/housing for antenna 210. Similarly in the case of the present invention, the device handle has the function of handling the device as well as protecting the antenna received therein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/Primary Examiner, Art Unit 3617